Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered. 
Response to argument
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 20190320195 A1) in view of Chien et al (US 20120195368 A1) and Persson et al (US 20180091818 A1).
             Regarding claim 1 and 15, Lim discloses a method of decoding/encoding a motion vector [e.g. FIG. 10-11/ FIG. 7-9], the method comprising: obtaining information [e.g. FIG. 12; S1210] indicating a particular motion vector resolution [e.g. S1230; ¼ pixel of the motion vector] of a current block [e.g. current block] among a plurality of motion vector resolutions [e.g. [0079]; ½, ¼, or integer pixel may be the resolutions of motion vectors] including a first motion vector resolution [e.g. ¼ pixel]; when a motion vector of a first candidate block corresponding to the first motion vector resolution indicated by the information is available [e.g. FIG. 12; S1250 or S1260], determining the motion vector of the first candidate block as a prediction motion vector of the current block [e.g. S1255], and obtaining a motion vector of the current block by using a residual motion vector and the prediction motion vector of the current block [e.g. FIG. 1 and 10; motion vector difference or a differential value between the motion vector resolution of the current CU and motion vector resolution of a previous CU maybe encoded and decoded].
              It is noted that Lim differs to the present invention in that Lim fails to disclose the detail of the candidate block.
              However, Chien teaches the well-known concept of when the motion vector of the first prediction motion vector candidate block is unavailable [e.g. FIG. 5; 124], determining a default motion vector from default motion vector candidates according to a priority and determining the default motion vector as the prediction motion vector of the current block [e.g. [0057 and 0089]; replacing the unavailable motion vector with a default motion vector].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify video coding system disclosed by Lim to exploit the well-known inter prediction decoding technique taught by Chien as above, in order to provide improved video coding efficiency [See Chien; [0004]].
            It is noted that Lim and Chien fail to explicitly disclose detail of determining the position of the first candidate position.
            However, Persson teaches the well-known concept of a position of a candidate block [e.g. FIG. 1-4; determining reference block position] is determined based on the first motion vector resolution [e.g. the resolution of a motion vector is at a coarse and finer resolution].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify video coding system disclosed by Lim to exploit the well-known inter prediction decoding technique taught by Chien and the well-known concept of motion compensation technique taught by Persson as above, in order to provide improved video coding efficiency [See Chien; [0004]] and  improved techniques for performing the motion estimation operation used for video encoding [See Persson; [0025]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LIM et al (US 20130294518 A1).
LEE et al (US 20170339426 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483